REVERSE and REMAND; Opinion Filed December 15, 2020




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-15-00818-CR

                 CHRISTOPHER JAMES HOLDER, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-80782-2013

                        MEMORANDUM OPINION
                   Before Justices Myers, Whitehill, and Nowell
                            Opinion by Justice Myers
      A jury convicted appellant Christopher James Holder of capital murder and

he appealed the judgment and sentence. He brought thirteen issues challenging the

sufficiency of the evidence; the trial court’s denial of appellant’s motion to suppress

his cell phone records; the alleged denial of the right to confrontation; the admission

of expert opinion; the trial court’s overruling of appellant’s objection that the State

asked a witness a question that assumed facts not in evidence; the trial court’s denial

of appellant’s motion to suppress his statement to the police; the denial of an

accomplice witness jury instruction; and cumulative error. On original submission

we affirmed the judgment of conviction. See Holder v. State, No. 05-15-00818-CR,
2016 WL 4421362 (Tex. App.—Dallas Aug. 19, 2016).                                  The Texas Court of

Criminal Appeals granted review. While the case was pending, the United States

Supreme Court decided Carpenter v. United States, ___ U.S. ___, 138 S. Ct. 2206

(2018), holding that persons have a reasonable expectation of privacy under the

Fourth Amendment in cell site location information and, therefore, a search warrant

is required to obtain seven or more days of that information. Id. at 2217. The Court

of Criminal Appeals reversed this Court, concluding appellant had a reasonable

expectation of privacy under Article I, Section 9 of the Texas Constitution in the

twenty-three days of his cell cite location information accessed by the State.1 The

case was remanded for us to determine whether appellant was harmed by the

erroneous admission of the cell cite location information. See Holder v. State, 595

S.W.3d 691, 704 (Tex. Crim. App. 2020). Having considered this question, we

reverse and remand the judgment of conviction.

                                               DISCUSSION

        The sole issue before us is whether appellant was harmed by the erroneous

admission of his cell site location information, but the parties disagree on what

standard of harm we should apply. 2 Appellant contends the constitutional harm

standard of rule 44.2(a) applies in this case, but that even under the less rigorous

    1
      The State conceded that the petition seeking appellant’s cell site location information did not set forth
sufficient facts to establish probable cause, id. at 704 n.27, and the State did not claim exigent circumstances
or some other recognized law enforcement need. Id.
    2
      Because the facts of this case were thoroughly discussed in our previous opinion, we recount them
here as necessary to address the question of harm.
                                                     –2–
harm analysis of rule 44.2(b), the harm is evident. See TEX. R. APP. P. 44.2(a), (b).

The State maintains the error in question is harmless under the rule 44.2(b) non-

constitutional harm standard. See id. 44.2(b). Accordingly, we turn first to the

question of whether we should review for harm under 44.2(a) or 44.2(b).

      In Love v. State, 543 S.W.3d 835 (Tex. Crim. App. 2016), which concerned

improperly admitted text messages and which, like the present case, dealt with

Article I, section 9 of the Texas Constitution, the court held that the text messages

should have been suppressed under article 38.23(a) of the Texas Code of Criminal

Procedure. Id. at 845–46. The court then analyzed the error in question, which it

termed constitutional in nature, using the constitutional harm standard of rule

44.2(a). Id. at 846; see also Speers v. State, No. 05-14-00179-CR, 2016 WL 929223,

at *9 (Tex. App.—Dallas Mar. 10, 2016, no pet.) (mem. op., not designated for

publication) (“A constitutional error within the meaning of Texas Rule of Appellate

Procedure 44.2(a) is an error that directly offends the United States Constitution or

the Texas Constitution, without regard to any statute or rule that also might apply.”).

The court in Love ultimately concluded the error was not harmless because it could

not determine beyond a reasonable doubt that the text messages did not contribute

to the jury’s verdict at the guilt-innocence phase. Love, 543 S.W.3d at 858.

      Over three years later, in Dixon v. State, which concerned cell site location

information, the majority concluded the court of appeals erred in its harm analysis

and that even assuming the admission of the evidence was error under the Fourth
                                         –3–
Amendment, it was clearly harmless, and the admission of the evidence was

harmless beyond a reasonable doubt. See Dixon v. State, 595 S.W.3d 216, 218–20

(Tex. Crim. App. 2020). In a concurring opinion, however, Judge Hervey, joined

by two other judges, opined that while the court “analyzed the statutory error in Love

for constitutional harm, we were wrong to do so and should disavow that part of the

Court’s opinion.” Id. at 226 (Hervey, J., concurring). The concurring opinion

further stated:

      We use a constitutional-harm standard to determine whether a Fourth
      Amendment violation is harmful because the federal exclusionary
      [rule] is constitutional in nature, inherent in the Fourth Amendment.
      Hernandez v. State, 60 S.W.3d 106 (Tex. Crim. App. 2001); see TEX.
      R. APP. [P.] 44.2(a). Unlike the Fourth Amendment, however, we have
      held that there is no suppression remedy inherent in Article I, Section
      9. Hulit v. State, 982 S.W.2d 431, 437 (Tex. Crim. App. 1998) (citing
      Welchek v. State, 93 Tex. Crim. 271, 247 S.W. 524 (1922)). Instead,
      the remedy for an Article I, Section 9 violation is to invoke one of
      Texas’s statutory exclusionary rules.

      That brings me to the problem with Love. Violations of statutes are
      reviewed for non-constitutional harm, not constitutional harm. Thus,
      we erred [in Love] when we analyzed the statutory error in that case for
      constitutional harm. Consequently, we should overrule that part of our
      opinion at our earliest opportunity. Erroneously assessing harm under
      the much higher constitutional-harm standard unfairly punishes the
      State.

Id. (footnotes omitted).

      The State similarly points out that the Texas Constitution does not require the

exclusion of evidence obtained in violation of article I, section 9, and that article

38.23(a), the Texas exclusionary rule that most suppression claims rely on, is

statutory in nature. See Miles v. State, 241 S.W.3d 28, 33 (Tex. Crim. App. 2007)
                                         –4–
(Texas Legislature enacted the Texas exclusionary rule in 1925 in response to

Welchek v. State, 93 Tex. Crim. 271, 247 S.W. 524 (Tex. Crim. App. 1922), where

the Court of Criminal Appeals found no explicit or implicit exclusionary rule in the

Texas Constitution); Hulit v. State, 982 S.W.2d 431, 437 (Tex. Crim. App. 1998)

(“Article I, Section 9 creates no exclusionary rule similar to that found in Fourth

Amendment for federal prosecutions.”) (citing Welchek). Furthermore, argues the

State, the fact that article 38.23 implements the constitutional right to be free of

unreasonable searches does not alter this analysis. See Gray v. State, 159 S.W.3d

95, 97 (Tex. Crim. App. 2005) (“[M]any—perhaps most—statutes are designed to

help ensure the protection of one constitutional right or another. Having such a

purpose does not convert a statutory right into one of federal constitutional

dimension, much less a right whose violation is considered to be structural error.”).

      Thus, according to the State, the non-constitutional harm standard of 44.2(b)

applies because the error in question is statutory “under a plain reading of [rule]

44.2.” The State acknowledges that Love “may implicitly suggest a contrary result,”

but it suggests that “it does not appear that the Court in Love considered the above

analysis,” and, “[a]t any rate, the analysis advanced above has been expressly

discussed and adopted by at least four members of that court.” See Dixon, 595

S.W.3d at 225 (Hervey, J., concurring); Hernandez v. State, 60 S.W.3d 106, 116

(Tex. Crim. App. 2001) (Keller, P.J., dissenting) (stating that “Article 38.23 is a

statutory mechanism, not a constitutional one, and any error predicated thereon must
                                         –5–
be analyzed under the standard of harm for non-constitutional errors.”).

      As an intermediate appellate court, however, we are required to follow

existing precedent, and this of course includes decisions of the Court of Criminal

Appeals. Absent a contrary decision from a higher court or an intervening and

relevant change in applicable statutory law, we are bound by that precedent. See,

e.g., Merrit v. State, 529 S.W.3d 549, 554 (Tex. App.—Houston [14th Dist.] 2017,

pet. ref’d) (“As an intermediate appellate court, we lack the authority to overrule an

opinion of the Court of Criminal Appeals.”); see also Cervantes-Guervara v. State,

532 S.W.3d 827, 832 (Tex. App.—Houston [14th Dist.] 2017, no pet.); Sherman v.

State, 12 S.W.3d 489, 494 (Tex. App.—Dallas 1999, no pet.). Moreover, concurring

opinions have only persuasive value; they are not binding precedent. See, e.g.,

Unkart v. State, 400 S.W.3d 94, 101 (Tex. Crim. App. 2013) (noting that concurring

opinions have only persuasive value); Schultz v. State, 923 S.W.2d 1, 3 n.2 (Tex.

Crim. App. 1996) (“As a concurring opinion, Lugo-Lugo [650 S.W.2d 72, 87 (Tex.

Crim. App. 1983) (Clinton, J. concurring)] is not binding precedent.”). As the Fort

Worth Court of Appeals recently stated:

      Appellant’s arguments implicate the violation of a statute—Article
      38.23 of the Code of Criminal Procedure; thus, we would normally be
      inclined to utilize the standard of Rule 44.2(b). But a recent opinion
      from the Court of Criminal Appeals includes a concurrence that noted
      that the court’s prior precedent appears to require the more strenuous
      constitutional harm analysis when addressing the failure to exclude
      evidence under Article 38.23. See Dixon v. State, 595 S.W.3d 216,
      225–26 (Tex. Crim. App. 2020) (Hervey, J., concurring) (citing Love v.
      State, 543 S.W.3d 835, 845 (Tex. Crim. App. 2016)). Though the
                                          –6–
      concurrence urges the Court of Criminal Appeals to overrule the
      precedent that analyzed a violation of a statute for constitutional harm,
      we follow the state of the law as we understand it to be and analyze
      Appellant’s claim based on the alleged violation of Article 38.23 for
      constitutional harm.

Livingston v. State, No. 02-19-00288-CR, 2020 WL 6165411, at *9 (Tex. App.—

Fort Worth Oct. 22, 2020, no pet.) (mem. op., not designated for publication).

      We reach a similar conclusion. The Court of Criminal Appeals has held that

the acquisition of appellant’s cell site location information without probable cause

violated privacy protections guaranteed by Article 1, section 9 of the Texas

Constitution. And the most recent binding legal authority of which we are aware

tells us that our analysis for harm in a situation like this must follow the

constitutional harm standard of rule 44.2(a). We now turn to that question.

      Under rule 44.2(a), if an error is constitutional in nature, an appellate court

must reverse the judgment of conviction or punishment unless the court determines

beyond a reasonable doubt that the error did not contribute to the conviction or

punishment. TEX. R. APP. P. 44.2(a). In applying this “harmless error” test, we

inquire whether there is a reasonable possibility the error might have contributed to

the conviction or punishment. Love, 543 S.W.3d at 846 (citing Mosley v. State, 983

S.W.2d 249, 259 (Tex. Crim. App. 1998)).

      Our harm analysis should focus as much as possible on the probable effect the

evidence had on the jury in light of the existence of other evidence. Id. (citing

Wesbrook v. State, 29 S.W.3d at 119). “We consider such things as the nature of the

                                        –7–
error, the extent to which it was emphasized by the State, its probable collateral

implications, and the weight a juror would probably place on the error.” Id. (citing

Snowden v. State, 353 S.W.3d 815, 821–22 (Tex. Crim. App. 2011)). This list is not

exclusive, and the court should review any and every circumstance apparent in the

record that logically informs a determination of whether, beyond a reasonable doubt,

the particular error contributed to the conviction or punishment. Id. (citing Snowden,

353 S.W.3d at 822). We are required to evaluate the entire record in a neutral manner

“and not ‘in the light most favorable to the prosecution.’” Id. (quoting Harris v.

State, 790 S.W.2d 568, 586 (Tex. Crim. App. 1989) (discussing constitutional harm

under former TEX. R. APP. P. 81(b)(2))).

      Applying these principles, the nature of the constitutional error in this case

was the erroneous admission of evidence—appellant’s cell site location information.

As the Court of Criminal Appeals stated in its opinion, and as we recounted in our

previous opinion, call log records showed that the victim in this case, Billy Tanner,

“was alive until at least 2:35 p.m. on November 10 [2012] because that is when he

ended a phone call with his parents.” Holder, 595 S.W.3d at 697. “After this call

ended, Tanner’s phone did not connect to another tower until it was recovered by

police.” Id. at n.10. Furthermore,

      The [call log] records also showed that, between 3:28 p.m. and 4:16
      p.m. the same day, Appellant’s cell phone connected to the tower that
      “best served” Tanner’s home. (According to the State, this is when
      Tanner was killed.) By 4:16 p.m., Appellant’s cell phone had left the
      area, but it reentered the area at 12:41 a.m. on November 11.
                                           –8–
      Appellant’s phone was pinging in Tanner’s coverage area until 12:44
      a.m. From 12:44 a.m. to 2:11 a.m., there was no activity on Appellant’s
      phone. At 2:11 a.m., the phone pinged a tower near the parking garage
      where police found Tanner’s abandoned truck.

Id.

      There was no forensic evidence from the crime scene—no DNA, blood,

fingerprints, or shoe prints—directly connecting appellant to Tanner’s murder.

However, the State used the cell site location data from appellant’s phone to show

his phone was “hitting off” of the cellular tower that “best served” Tanner’s home

on Saturday, November 10, 2012, between 3:28 to 4:16 p.m. This was when the

State believed Tanner was murdered (he died from blunt force trauma to the head

and multiple stab wounds).

      The State also used the cell site data from appellant’s phone to show his

statements to the police regarding his whereabouts on the afternoon of Saturday,

November 10 were inconsistent with his cellular records. For example, appellant

gave detectives a timeline of where he had been on November 10, telling them he

went to the Irving tattoo shop where he worked, took his girlfriend Vanessa Garcia

to work in Irving, went to a birthday party, and then picked Vanessa up from work

and went back to her house, where he stayed with her. The following day he went

to the movies. The detectives told appellant they had his cellular records, and that

this timeline was inconsistent with what those records showed. Appellant eventually

told them he had been in the Plano area near Jupiter and Highway 190 trying to buy


                                        –9–
drugs from a person named “Chris.” However, that area was several miles from the

crime scene, the two areas were served by different cellular towers, and the cellular

records showed appellant’s phone was “hitting off” of the cellular tower nearest

Tanner’s house on Saturday, November 10. Appellant denied being at Tanner’s

house on November 10, and he said the last time he had been there was when Tanner

asked him to move out. Appellant also said he had never driven Tanner’s truck.

      In addition, the State used the cell site data from appellant’s phone to

corroborate the testimony of Thomas Uselton, who provided substantial evidence

against appellant. Uselton testified that he and appellant visited Tanner’s house after

the murder and cleaned up the crime scene, among other things. As the Court of

Criminal Appeals summarized:

      In January [of 2013], a Tarrant County fire investigator told Plano
      detectives that an inmate named Thomas Uselton (Uselton) had
      information about the murder. Uselton told the detectives that he had
      known Appellant for a few years and that Appellant called him on
      November 10 around 2:00 p.m. or 3:00 p.m. because he wanted to buy
      drugs. According to Uselton, Appellant sounded “real hysterical, like
      real hyper.” Uselton said that Appellant called him back later that day
      and asked him to help with “something” and that he agreed. Appellant
      rode with his ex-girlfriend to Fort Worth to pick up Uselton. After they
      picked him up, she drove them to Appellant’s tattoo parlor, where
      Appellant picked up some bleach and black latex gloves, then to
      Tanner’s house. According to Uselton, when they entered Tanner’s
      house, Appellant hugged him and told him that “[h]e’s dead. We ain’t
      got to worry about it.” Uselton asked who was dead, but then he saw
      Tanner’s body around the corner. Appellant said, “[T]hink about [y]our
      family, bro. You know what it is if you say anything.” Uselton asked
      what Tanner did, and Appellant responded that “He molested a little
      girl.” Uselton understood Appellant’s comment as an admission that
      he killed Tanner. Uselton said that Appellant’s ex-girlfriend picked
                                         –10–
      them up at the parking garage in Irving where police found Tanner’s
      abandoned truck. While Appellant and Uselton waited, Uselton
      “spray[ed] everything down with bleach.” When Appellant’s ex-
      girlfriend arrived, they went back to Appellant’s tattoo shop. Uselton
      went to a nearby convenience store to buy some cigarettes and a drink.
      When he returned, he overheard Appellant’s ex-girlfriend ask
      Appellant in another room, “Why did you do it?” He replied that he
      “had to.”

      Uselton also told police other details about the crime that were not
      public. For example, he told police that Appellant unplugged the
      garage-door opener at Tanner’s house, that he helped Appellant cover
      up windows and the sliding glass door with blankets, and that he helped
      Appellant pour gas around the house.

Id. at 607–98. Although appellant states in his supplemental brief that Uselton was

an accomplice, we noted in our previous opinion that the jury charge did not include

an accomplice-witness instruction, and we rejected appellant’s argument that

Uselton was an accomplice as a matter of law. See Holder, 2016 WL 4421362, at

**23–24.

      The evidence further showed that, while they were at the crime scene,

appellant suggested to Uselton they “make it look like a robbery.” Uselton retrieved

a laptop and some other items, and appellant grabbed Tanner’s wallet from a dresser

drawer. Appellant said, “Let me cut his head off, make sure he’s dead,” and Uselton

replied, “No, dude, I think he’s dead, bro. Leave it alone.” They walked over to

Tanner’s body and appellant, holding a butcher knife, leaned over Tanner and

stabbed him in the neck with the knife. Later, after they got to the tattoo parlor,

Uselton went into the restroom and when he came out, he saw appellant standing in

the dark crying.
                                       –11–
      Plano police found a pair of black latex gloves at the crime scene, on Tanner’s

kitchen table. During their investigation, Plano detectives learned that appellant was

a tattoo artist, and they found a Facebook photo of appellant tattooing someone while

wearing a pair of black latex gloves like the ones found in the house. The gloves

from the crime scene were submitted for DNA testing, and the DNA analysis

determined appellant could not be excluded as a major contributor of the mixed DNA

swabs collected from the gloves. The forensic DNA analyst concluded it would be

extremely unlikely that anyone other than appellant would be the major contributor

of the DNA from the glove swabs.

      Before detectives spoke with Uselton, they were aware that Tanner’s truck

had been stolen and had located it in a Las Colinas parking garage with the help of

the Irving Police Department. When the police took Uselton out of jail a few months

later to confirm his story by identifying relevant locations, Uselton directed them to

the same parking garage in Las Colinas, and he directed them to Tanner’s house.

      Vanessa Garcia corroborated some of Uselton’s testimony. She testified that

she and appellant picked up Uselton on the night of Saturday November 10; they

drove to a residential neighborhood in Plano; appellant and Uselton got out of the

car and she went home; and early the following morning she picked up appellant and

Uselton near a parking garage in Las Colinas.

      Appellant argues the cell site location data from his phone was the foundation

on which the State’s case was built, showing his identity as the person responsible
                                        –12–
for Tanner’s death. The State responds that the cell site location information was

merely one part of a multi-faceted case, and that when appellant’s cell site location

data is viewed in the context of the State’s entire case, it “would not have

substantially swayed the jury.” “Instead,” argues the State, that evidence “would

have simply incrementally improved the jury’s reason to believe the State’s other

evidence.” Yet the record shows that the State developed and relied heavily on

appellant’s cell site location data to prove its case, arguing the cellular records

showed appellant’s phone was in the area of the crime scene during the time when

the State maintained Tanner was murdered, and that appellant lied regarding his

whereabouts on Saturday, November 10. As the State told jurors in its opening

statement:

      And Plano P.D., when they got these court ordered cellphone records,
      they determined that the cell tower next to Bill Tanner’s house, that the
      defendant’s phone had hit off of that cellphone tower around 3:10, the
      closest cellphone tower to Bill’s house, around 3:10 that Saturday.
      And, of course, Bill Tanner’s last phone call, the last anyone heard from
      him or saw him, was at 1:45 Saturday. So the police know that the
      defendant’s cellphone was hitting off the tower next to Bill Tanner’s
      house.

      Then they go talk to the defendant. They talk to him, and they want to
      get his side of the story. And they ask him, “Where were you on
      Saturday?” And he gives sort of a spiel about what he was doing. The
      one thing that he says was that he was not in Plano, because he lived
      down in Irving. That’s where he’s from. That’s where the tattoo shop
      was, wasn’t anywhere near Plano. So they know, well, your cellphone
      was. So they ask him, “Did you have your cellphone with you? Maybe
      somebody else was using it. Maybe somebody borrowed it.” Yes, his
      cellphone was always with him. Next they ask what his number was to
      confirm. They confirm they have the right phone. They have the right

                                        –13–
      phone number. So they know that doesn’t make sense.

      So once he says this story, they confront him with it, say, well, what
      you’re telling us doesn’t make a lot of sense, because your cellphone
      was in Plano. He doesn’t have a real good explanation, because he’s
      lying. You can see that.

      Then the detective plants a suggestion. Well, could it be because maybe
      you were using methamphetamine, and you were in Plano at the time
      buying methamphetamine? Ah, yes. Ah, yes. So then he says, yes, I
      was in Plano, and I was looking to score. However, when asked what
      part of Plano, he puts himself south, around 190 and Jupiter, which is
      going to be closer to the Richardson/Plano border than where Mr.
      Tanner’s home was, which is closer to Spring Creek and Parker in east
      Plano. And you will hear that there’s cellphone towers around 190 that
      are different than the cellphone towers that would hit if they were closer
      to Bill Tanner’s house. And the police officers know that it’s still not
      right. So now they know that the defendant had his phone. They know
      that his phone is hitting off the cell tower closest to Bill Tanner’s house,
      and Bill—we didn’t hear from him after that Saturday around 1:45.

The State continued to emphasize these issues in its closing argument:

      Coincidentally, 43 minutes after Bill Tanner makes his last phone call,
      the defendant shows up near the crime scene. And no, the phone
      records, they don’t say, hey, this person is at a particular address. But
      what they do tell you, and in this specific instance, they tell you that
      he’s hitting off a very specific tower, and a specific side of that tower,
      the side of that tower that serves the crime scene’s address. The most
      likely tower and side of tower to serve that address, the best server, as
      the AT&T engineer, K.D. Burdett testified, that’s the server that’s
      going to serve that address. That’s the tower that’s going to serve it.
      And remember, you know there’s several addresses, there’s several
      places where, you know, we can be multiple towers in a lot of these
      addresses, or multiple sides of the towers, but not 3121 Royal Oaks
      [Tanner’s Plano, Texas address]. It’s this one tower, tower 2397/1151,
      that one side of the tower.

      And that directly discredits the defendant’s statements to the police.
      What did he tell the police? He tells them, I wasn’t in Plano. I wasn’t
      in Plano at all. I was in Irving. I was either at Vanessa Garcia’s house
      or at the tattoo shop. I took Vanessa Garcia to work in Lewisville. I
                                         –14–
went to a birthday party in Irving, pretty much in Irving and picking her
up in Lewisville. That’s it. What did we do that night? We stayed—
just hung out, stayed at her house. We didn’t really go anywhere. Gas
is expensive. That’s what he tells the police. Forgets to mention Plano
altogether. Why is that?

And yet these show that he, in fact, was in Plano. When the police
confront him with that evidence, say, hey, we’ve got your phone
records, we know you were in Plano, can you tell us why, give us
something, we’re trying to figure things out because you’re not being
honest with us, initially he can’t think of anything. “I don’t know. I
wasn’t in Plano.” He maintains that.

And then eventually he comes up with a different story. Well, you
know, I did go to Plano. I did go to Plano, and it was to buy drugs, and
it was from this guy, and I went over in the Jupiter/190 area,
Jupiter/George Bush area. That’s where this guy lives. And I bought
some drugs. I didn’t want to get him in trouble. Okay?

Looking at this map, you can tell Jupiter/190 area, where it is. It’s
nowhere near where the crime scene is, nowhere near where the crime
scene tower is. So that story just didn’t fly. It doesn’t check out. It
doesn’t match with the evidence. But that’s the defendant’s story,
because he’s got to come up with something.

What else do the phone records show you? Well, they show you that
that night the defendant travels to Fort Worth, again contrary to his
story of, “We stayed at home,” travels to Fort Worth, and he picks up
Thomas Uselton, something that again corroborates Thomas Uselton's
story, something that corroborates Vanessa Garcia’s story. “Yeah, we
went to Fort Worth.” Defendant conveniently leaves that out when he’s
talking to the police. And again, we can see exactly the phone tower
that he hits off of when he gets to Fort Worth, and it’s the one that
services that Kroger where Thomas Uselton says he was waiting off of
Camp Bowie.

What happens after that? Well, he travels back to Irving. Thomas
Uselton says, “Hey, we went to Irving, we stopped off at the tattoo shop,
he got some cleaning supplies, got some gloves.” All consistent with
the evidence and consistent with the phone records, as he pings off a
tower, the tower that serves—one of the towers that serves the tattoo
shop at 11:49 p.m.

                                  –15–
      And then on to the crime scene, from 12:41 to 12:44 a.m. Now, you
      don’t have a lot of activity on the phone at this time, because it goes off
      after 12:44 a.m. There’s no activity. Nothing is registering on a tower.
      Again, consistent with the phone being turned off.

Later, toward the end of its closing argument, the State told jurors their task was akin

to assembling the pieces of a puzzle:

      As the State, we have to prove the case to you beyond a reasonable
      doubt. It’s not beyond all doubt. It’s not beyond a shadow of a doubt.
      It’s beyond a reasonable doubt. And in this particular case, and it’s like
      [the State] pointed out to you in jury selection, we have those pieces of
      the puzzle, those different pieces of evidence. When you look at them,
      and you analyze them alone, they’re insignificant. They mean
      something. It could be a number of different things. But when you
      start putting the pieces together, adding them up, they start to show you
      something. They start to give you a clearer picture. And you may not
      have the full picture. There’s going to be holes. We talked about that.
      We discussed that. But when you look at all the evidence together, it
      becomes clearer what happened in this case. It becomes clearer that the
      defendant murdered Bill Tanner.

      The State’s puzzle analogy illustrates that there was other evidence of guilt in

this case apart from the cell site location data, such as Uselton’s testimony and the

evidence corroborating it. It is also true, as the State points out in its supplemental

brief, that “‘[a] defendant’s conduct after the commission of a crime which indicates

a ‘consciousness of guilt’ is admissible to prove that he committed the offense.’”

Hedrick v. State, 473 S.W.3d 824, 830 (Tex. App.—Houston [14th Dist.] 2015, no

pet.) (quoting Ross v. State, 154 S.W.3d 804, 812 (Tex. App.—Houston [14th Dist.]

2004, pet. ref’d)); see also Eadha v. State, No. 05-17-01296-CR, 2019 WL 3423278,

at *3 (Tex. App.—Dallas July 30, 2019, no pet.) (not designated for publication).

Likewise, concealing incriminating evidence is probative of wrongful conduct and
                                         –16–
a circumstance of guilt. See Guevara v. State, 152 S.W.3d 45, 49–50 (Tex. Crim.

App. 2004); see also Nisbett v. State, 552 S.W.3d 244, 267 (Tex. Crim. App. 2018).

But to say that appellant’s cell site location information only incrementally improved

the jury’s reason to believe the State’s other evidence goes a bridge too far.

Uselton’s testimony, for example, certainly suggests appellant was involved in the

crime; however, appellant’s cell site location information was a crucial part—if not

the crucial part—of the State’s case. This evidence showed appellant was in the area

of the crime scene during the time when Tanner was supposed to have been

murdered, and that appellant lied regarding his whereabouts on that day. Without

appellant’s cell site location information, in other words, a major piece of the puzzle

is missing. Therefore, after reviewing the record as a whole, we conclude the

probable impact of the improperly admitted cell site location information was great.

And because we cannot determine beyond a reasonable doubt that the cell site

location information did not contribute to the jury’s verdict, the error was not

harmless. See TEX. R. APP. P. 44.2(a).

      Accordingly, we reverse the judgment of conviction and remand this case for

further proceedings.

                                            /Lana Myers
                                            LANA MYERS
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b).
150818RF.U05

                                         –17–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 CHRISTOPHER JAMES HOLDER,                          On Appeal from the 416th Judicial District
 Appellant                                          Court, Collin County, Texas
                                                    Trial Court Cause No. 416-80782-2013.
 No. 05-15-00818-CR        V.                       Opinion delivered by Justice Myers.
                                                    Justices Whitehill and Nowell participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is REVERSED
and the cause REMANDED for further proceedings consistent with this opinion.

Judgment entered this 15th day of December, 2020.




                                            –18–